UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 31, 2014 SWK HOLDINGS CORPORATION (Exact Name of the Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-27163 77-0435679 (Commission File Number) (IRS Employer Identification No.) 15770 Dallas Parkway, Suite 1290, Dallas, TX (Address of Principal Executive Offices) (Zip Code) (972) 687-7250 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Attached as Exhibit 99.1 is a copy of a press release of SWK Holdings Corporation, dated March 31, 2014, reporting SWK Holdings Corporation’s financial results for the fourth quarter and full year 2013. Such information, including the Exhibit attached hereto, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01(d). Financial Statements and Exhibits Exhibit No. Description Exhibit 99.1 Press Release of SWK Holdings Corporation, dated March 31, 2014, SWK Holdings Corporation’s financial results for the fourth quarter and full year 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SWK HOLDINGS CORPORATION By: /s/ J. BRETT POPE J. Brett Pope Chief Executive Officer Date: March 31, 2014 3 EXHIBIT INDEX Exhibit No . Description Exhibit 99.1 Press Release of SWK Holdings Corporation, dated March 31, 2014, SWK Holdings Corporation’s financial results for the fourth quarter and full year 2013.
